IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                               February 18, 2009
                               No. 08-60292
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

JOMIE BOGONDAM WEREGWE

                                           Petitioner

v.

ERIC H. HOLDER, JR., U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                             BIA No. A96 157 659


Before REAVLEY, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Jomie Bogondam Weregwe has petitioned for review of the decision of the
Bureau of Immigration Appeals (BIA), affirming and dismissing his appeal from
the decision of the Immigration Judge (IJ) denying his application for
adjustment of his status in combination with a request for a waiver of
inadmissibility and for withholding of removal under the Convention Against
Torture (CAT). This court lacks jurisdiction because Weregwe is removable by



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60292

reason of his conviction of an aggravated felony and because Weregwe has not
raised a colorable constitutional claim or question of law.         See 8 U.S.C.
§ 1252(a)(2)(C). Although Weregwe contends that his right to due process was
violated because the IJ would not permit him to call as a witness the victim of
the state offense for which he is being removed, Weregwe has not shown that he
was substantially prejudiced by the IJ’s ruling. See Anwar v. INS, 116 F.3d 140,
144 (5th Cir. 1997). Weregwe’s arguments with respect to the denial of his
request for withholding of removal under the CAT do not depend upon a
constitutional issue or a question of law. See § 1252(a)(2)(C).
      The court also lacks jurisdiction over the discretionary decisions of the BIA
and the IJ denying Weregwe’s request for adjustment of status and a waiver and
with respect to the IJ’s sua sponte decision reopening the removal proceedings.
See 8 U.S.C. § 1252(a)(2)(B)(ii); Jean v. Gonzales, 452 F.3d 392, 395 (5th Cir.
2006); Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 249 (5th Cir. 2004).
      PETITION DISMISSED.




                                        2